COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00350-CR


THOMAS KLIMKO                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY
               TRIAL COURT NO. CR-2013-02007-D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant’s retained counsel filed a notice of appeal for appellant on

August 27, 2014. The notice of appeal was eight days late, and counsel failed to

file a motion in accordance with rule 10.5(b) providing a reasonable explanation

for the late filing. See Tex. R. App. P. 10.5(b), 26.3. Appellant’s counsel was

disbarred on October 2, 2014. Therefore, we notified appellant of his counsel’s


      1
      See Tex. R. App. P. 47.4.
disbarment––and the late filing––and gave appellant an opportunity to show why

his appeal should not be dismissed. We have not received any response.

       Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996)

(“When a notice of appeal, but no motion for extension of time, is filed within the

fifteen-day period, the court of appeals lacks jurisdiction to dispose of the

purported appeal in any manner other than by dismissing it for lack of

jurisdiction.”).

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 22, 2015




                                        2